EXHIBIT 10.2

CONSULTING AGREEMENT BETWEEN LATIN AMERICA FUTBOL CORP.


AND


MOTION PIXEL CORPORATION HOLDINGS, INC.


AND


BITZIO STUDIOS, INC. MAY 23, 2012

 
 
1

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Agreement") is effective as of May 23, 2012 (the
“Effective Date”).
 
B E T W E E N:


LATIN AMERICA FUTBOL CORP. a corporation incorporated under the laws of the
State of Florida with an principal place of business at [insert address] (the
“Consultant”)
 
‐ and ‐
 
MOTION  PIXEL  CORPORATION  HOLDINGS,  INC.  a  corporation incorporated under
the laws of Costa Rica, with a principal place of business at [insert
address]  (the “Corporation”)
 
‐ and ‐


BITZIO STUDIOS, INC., a Nevada Corporation with an office at  548 Market Street,
Suite 18224, San Francisco, California 94104 (“Bitzio Studios”)


WHEREAS Bitzio is a wholly owned subsidiary of Bitzio, Inc. (“Bitzio”) which is
a publicly traded company;


AND  WHEREAS  Bitzio  Studios  has  acquired  all  of  the  outstanding  equity
of  the Corporation;


AND WHEREAS Bitzio Studios has entered into an agreement whereby MPC will
produce animation products which will be owned by Bitzio Studios;


AND WHEREAS MPC desires to retain the Consultant to provide services in
furtherance of its production and development work and overall operational
strategy;


AND WHEREAS Bitzio Studios desires to retain the Consultant to provide services
related to the sales, marketing and licensing of its products;


THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements
contained herein and other good and valuable consideration, the sufficiency of
which  is  hereby  acknowledged, the  Corporation and Bitzio  Studios  and
the  Consultant agree as follows:
 
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant  to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to  denote where omissions have
been made. The confidential material has been filed separately with the
Securities and  Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE ONE - GENERAL
 

1.1 Consulting Services        
Subject  to  the  terms  and  conditions  in  this  Agreement,  the Corporation
and Bitzio Studios each hereby retain the Consultant to carry out services and
the Consultant shall render consulting services to each of   the Corporation and
Bitzio Studios which shall include:         (a) Consulting services in
furtherance of the business of the Corporation in all areas including
development, production, and administrative functions as well as oversight of
the management team of the Corporation,         (b) Consulting services in
furtherance of the business of Bitzio Studios in all areas including the
marketing and sale or licensing of Bitzio Studios’ products and administrative
functions as well as providing strategic direction to Bitzio Studios;        
(c) Other.   The Consultant will provide such other consulting services as may
from time to time be agreed upon by the Corporation or Bitzio Studios and the
Consultant.       1.2 Term of Agreement         The Corporation and Bitzio
Studios will each retain the Consultant for a one (1) year term commencing on
the Effective Date (the “Initial Term”), subject to any renewal or earlier
termination as set out in Articles 6 or 7 below.

 
ARTICLE TWO - REMUNERATION OF CONSULTANT
 

2.1   Management Expense Funding.       As consideration for the Consultant: (i)
paying all Corporation expenses including studio expenses, costs, overhead etc.
(including the existing Costa Rica development team) based on the existing team
and facilities and any additional staff required to meet demand resulting from
new business;  and (ii) paying all salaries and related costs and expenses in
connection with senior management; all for a period of 12 months following the
Effective Date, the Corporation will cause Bitzio to issue to the Consultant
common shares of Bitzio (“Bitzio Stock”) in an amount determined as set out in
section 2.2 below.     2.2 Other.

 

(i)  
For greater certainty, the cash consideration for the expense funding, as set
out in section 2.1 above, being paid by Consultant, shall be paid, at
Consultants option, from either (i) the revenue earned and paid to Consultant
under sections 2.3(a)(i) and 2.3(a)(i); and or (ii) direct contribution by
Consultant to the Business.
      (ii)   The cash consideration being contributed to the Business hereunder
shall be reconciled with Bitzio on a quarterly basis (and may be subject to
audit) following the Closing Date.       (iii)   Upon determination of the
actual cash contribution to the Business during the previous quarter, Bitzio
Stock will be issued to the Consultant (or as directed by the Consultant) at a
price equal to the average closing price of the Bitzio Stock over the quarter,
provided that in no event shall the issue price be less than $0.25 or greater
than $0.50.       (iv)   The parties acknowledge that the Bitzio Stock issued or
issuable pursuant to this Agreement, will be deemed “restricted securities” as
defined by Rule 144 of the Securities Act of 1933, as amended and any share
certificates will bear appropriate legends.

 
 
3

--------------------------------------------------------------------------------

 
 

2.3 Consultant Incentives.         (a)
During   the   12   month   period   commencing   on   the   Effective   Date,   the
Consultant will receive and Bitzio Studios shall pay the following consideration
based on the revenue generated by the Business:           (i)  
the  first  one  million  dollars  ($1,000,000)  of  gross  revenue earned by
the Business (after payment of third party royalties) (the “Revenue”) will
remain in the Business, with the Consultant permitted to pay fifty percent (50%)
of this amount to themselves or as they otherwise direct;             (ii) after
the first one million dollars ($1,000,000) of Revenue, all Revenues will be
split with fifty percent (50%) of the Revenue from the Business being paid to
Bitzio and the balance being split with twenty‐five percent (25%) remaining in
the Business and twenty‐five
percent  (25%)  being  paid  to  the  Consultant  or  as  they  otherwise
direct;             (iii)  the Consultant shall have the option to be paid their
portion as set out in 3.5 (i) and (ii) above, in cash from the operations of the
Business or in Bitzio Stock which will be issued at a price equal to the lesser
of $0.50 per share and the then current market price for the Bitzio Stock,
provided that in no event shall the issue price be less than $0.25 per share of
Bitzio Stock.  In the event that the Consultant elect to be paid in Bitzio
Stock, the cash portion that would otherwise have been paid to them will be
transferred to Bitzio; and             (iv) the amounts to be paid by the
Business and/or the issuance of Bitzio Stock will be calculated and paid on a
quarterly basis commencing on the Closing Date.           (b) (i)  
Bitzio  Studios  will  cause  Bitzio  to  issue  an  additional  one million
(1,000,000) shares of Bitzio Stock on the Effective Date as an advance  against
the signing of a definitive license deal with any one (I) the [*****], (II)
[*****], or (III) [*****] (the “Licensed Teams”); and             (ii) 
Bitzio  Studios  will  cause  Bitzio  to  issue  an  additional  one million
(1,000,000) shares of Bitzio Stock upon each signing of a definitive license
deal with each of two remaining Licensed Teams provided such signing(s) occurs
within 6 months following the Effective Date.         2.4 
Operating Capital for the Business.

 

  (a) Within fifteen (15) days following the Effective Date, Bitzio shall
contribute $50,000 to the Business for use in the on‐going operations of the
Business.         (b) Bitzio shall contribute five (5) additional payments of
$10,000 each to the Business for use in the on‐going operations of the Business,
the first payment to be made thirty (30) days following the Closing Date and
then every thirty (30) days thereafter.       2.5 Stock Options.       Bitzio
Studios shall cause Bitzio to make available up to two million (2,000,000) stock
options to purchase Bitzio Stock to be granted to employees of MPC Holdings
(other than the Consultants), which options shall be subject to the standard
Bitzio stock option agreement and terms.     2.6 Reimbursed Expenses.      
Bitzio Studios shall reimburse the Consultant for any travel required on behalf
of Bitzio,
which  is  not  directly  related  to  the  consulting  being  provided  hereunder  to  the
Corporation and Bitzio Studios.

 
 
4

--------------------------------------------------------------------------------

 
 

2.7 Taxes.           (i)   All of the personnel engaged directly by the
Consultant that shall render the Services to the Corporation and Bitzio Studios
during the duration of the Agreement, shall be deemed personnel belonging to the
Consultant, with Consultant liable for all taxes, social security and any other
payments derived from the labor relationship between Consultant and its
personnel.         (ii) Consultant shall be responsible for and shall pay all
taxes due under or in relation to this Agreement, except to the extent that any
such taxes are directly related to the business of the Corporation and Bitzio
Studios.

 
ARTICLE THREE - COVENANTS OF CONSULTANT
 

3.1  Services       (a) The Consultant shall perform its services under this
Agreement to the best of its ability, and in a competent and professional
manner.         (b) The Consultant shall devote such time and attention to the
business of the Corporation and Bitzio Studios as may be necessary to carry out
the services described in section 1.1 above.       3.2
Rules, Regulations, Policies and Procedures         The Consultant will be bound
by and will faithfully observe and abide by all the rules, regulations, policies
and procedures that the Corporation and Bitzio Studios may institute at its
discretion from time to time.     3.3 Proprietary Rights Agreement       The
Consultant and its employees, agents and contractors who provide services to the
Corporation and Bitzio Studios agree to execute and deliver to the Corporation
and Bitzio Studios the Proprietary Rights Agreement in the form attached hereto
as Exhibit “A”.

 
 
5

--------------------------------------------------------------------------------

 


ARTICLE FOUR – STATUS OF THE CONSULTANT/INDEMNIFICATION
 

4.1  
The  Consultant  warrants  and  represents  that  he  is  in  all  respects  and  for  all
purposes  an  independent  contractor.
 This  warranty  and  representation  is  a material one.  In the absence of
this warranty and representation, the Corporation and Bitzio Studios would not
enter into this Agreement.     4.2 The Consultant is in all respects and for all
purposes deemed to be an independent contractor.  For greater clarity, there is
deemed to be no employment contract, employment relationship, partnership, or
joint venture between the Corporation and Bitzio Studios and the Consultant.    
4.3
The  Consultant  will  in  all  respects  be  solely  liable  for  all  statutory  or  required
withholdings, contributions or payments of premiums, including but not limited
to income tax, employment insurance premiums, and any local, state or federal
withholding taxes or other amounts in respect of the payment of any service fee
by the Corporation and Bitzio Studios to the Consultant.     4.4 The Consultant
warrants and represents that he is not and will not be entitled to and
will  not  pursue  any  claim  or  litigation  whatsoever  for  any  termination  pay,
severance pay, compensation in lieu of notice, vacation pay, overtime pay, or
any other right, benefit or entitlement available to an employee or to any
individual with a status other than that of independent contractor, either under
statute, at common law, at equity or otherwise.  This warranty and
representation is a material one.  In the absence of this warranty and
representation, the Corporation and Bitzio Studios would not enter into this
Agreement.     4.5
The Consultant assumes all risks inherent in the performance of the services and
the obligations hereunder, and his status as an independent contractor, and will
indemnify and hold harmless the Corporation and Bitzio Studios, its past,
present and future officers, directors, employees, and agents from any and all
claims, losses or damages whatsoever arising from the performance of the
services and the obligations hereunder, the pursuit of any claim or litigation
notwithstanding Section 4.4, the breach of any warranty or representation herein
by the Consultant, or the payment of any service fee hereunder, including but
not limited to any income tax, Canada Pension Plan premiums or employment
insurance premiums, penalties, interest and legal costs payable by the
Corporation and Bitzio Studios   associated with this agreement or the
Consultant’s status as an independent contractor.  The Corporation and Bitzio
Studios may set off the entire amount of any such claims or
losses  against  any  monies  owing  by  the  Corporation  and  Bitzio  Studios  to  the
Consultant.

 
ARTICLE FIVE - INDEPENDENT CONTRACTOR
 

5.1 Employee’s of Consultant       The employees of the Consultant are not
employees of the Corporation and Bitzio Studios and shall not be entitled to
receive from the Corporation and Bitzio Studios any benefits whatsoever.  The
Corporation and Bitzio Studios shall not be required to make contributions for
employment insurance, workplace safety insurance and other similar levies in
respect of the fee for services to be paid to the Consultant pursuant to Section
2.1.  The Consultant shall be required to make contributions for employment
insurance, workplace safety insurance and other similar levies in respect of the
fee for services to be paid to the Consultant pursuant to Section 2.1.     5.2 
No Authority to Bind       The Consultant shall not, without the prior written
consent of the Corporation and itzio Studios, enter into any contract or
commitment in the name of or on behalf of he Corporation and Bitzio Studios or
bind the Corporation and Bitzio Studios in any respect whatsoever.

 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE SIX - TERMINATION
 

6.1 Termination.         The Corporation and Bitzio Studios may terminate this
Agreement at any time, effective immediately upon notice to Consultant, if:    
    (i) Consultant breaches any of its obligations under this Agreement and
fails to cure such breach within thirty (30) days after Corporation and Bitzio
Studios demands its cure;         (ii) Consultant (i) makes a general assignment
for the benefit of creditors as a result of which Consultant will cease to do
business in the ordinary course; (ii) applies for or consents to the appointment
of a receiver, trustee or liquidator for substantially all of its assets or such
a receiver, trustee or liquidator is appointed, and such appointment is not
revoked within sixty (60) days; (iii) has filed against it an involuntary
petition of bankruptcy that
has  not  been  dismissed  within  sixty  (60)  days  thereof;  or  (iv)  files  a
voluntary petition of bankruptcy, or seeks to take advantage of any other law
relating to relief of debtors under which Consultant will cease to do business
in the ordinary course, or has wound up or liquidated its business; or        
(iii) any claim or suit is commenced against Consultant or any law, regulation
or governmental order is enacted or issued that, in either case, in the judgment
of Corporation and Bitzio Studios (in its sole discretion), jeopardizes or
impairs the confidentiality of Corporation and Bitzio Studios’s Confidential
Information or otherwise adversely affects the commercial relationship
contemplated under this Agreement.       6.2 Consequences of Termination.      
Upon the termination of this Agreement for any reason, all Consultant’s rights
under this Agreement will immediately terminate, and Consultant will promptly:  
    (i)
deliver  all  Confidential  Information  in  its  possession  to  Corporation  and
Bitzio Studios or its designee (including any summaries of orally disclosed
information and all copies thereof in its possession or control and/or in the
possession or control of its Employees and Affiliates), or will certify through
an officer of the Recipient that all Confidential Information received from
Corporation and Bitzio Studios (including any summaries of orally disclosed
information and all copies thereof in its possession or control) has been
destroyed, and, for greater certainty, Consultant shall not make any further use
of the Confidential Information after expiration or termination of this
Agreement and Consultant specifically agrees to cease any further use of
Corporation and Bitzio Studios’s Confidential Information;
        (ii)   deliver all records, reports and related materials to Corporation
and Bitzio Studios or its designee;         (iii) execute such documents and
carry out such other acts as may be appropriate or necessary to effect such
termination in an orderly manner. Corporation and Bitzio Studios and Consultant
will prepare and settle a final accounting within sixty (60) days after such
termination; and         (iv) assign, transfer, set over and convey unto
Corporation and Bitzio Studios or Corporation and Bitzio Studios, Inc. as
applicable or as directed by Corporation and Bitzio Studios, any contracts,
customer lists, agreements or other tangible or intangible property (including
goodwill) relating to the terminated rights granted to Consultant hereunder.

 
 
7

--------------------------------------------------------------------------------

 
 

6.3  Provisions That Operate Following Termination      
Notwithstanding  the  termination  of  this  Agreement  for  any  reason  whatsoever
(including the expiry of the Agreement or its non‐renewal):         (i) Section
3.3 and the obligations therein, shall continue in full force and effect
following any such termination; and         (ii) The payment provisions of
section 2.1, 2.2 and 2.3(b) shall survive on a pro rata basis with the issuance
of any and all shares earned up to the date of termination.    Any shares not
earned pursuant to the terms hereof (notwithstanding the issuance thereof in the
name of the Consultant , or as the Consultant may have directed) shall be
forfeited and the Consultant shall executed such documents as may be required to
give effect to such forfeiture.

  
ARTICLE SEVEN - RENEWAL
 

7.1 Renewal of the Agreement         At the end of the Initial Term, this
Agreement shall automatically renew for additional one‐year terms (each a
“Renewal Term” and together with the Initial Term, shall be referred to as the
“Term”), unless either party give notice to the other party not less than sixty
(60) days prior to the then current Term.  The parties shall agree in writing as
to the remuneration to be paid for any Renewal Term and any other change to the
terms and conditions of this Agreement for any Renewal Term.     7.2 Non­Renewal
      In the event that either party gives notice not to renew the Agreement at
the end of any Term, this Agreement will terminate without any notice or payment
in lieu of notice in accordance with Section 6 of this Agreement.

 
ARTICLE EIGHT - INTERPRETATION AND ENFORCEMENT
 

8.1  Sections and Headings       The division of this Agreement into Articles
and Sections and the insertion of headings are for the convenience of reference
only and will not affect the construction or interpretation of this
Agreement.   The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion of this Agreement.  References in this Agreement to “$” or
“dollars” refer to United States dollars.   References in this Agreement to
Articles and Sections refer to articles and sections of this Agreement, unless
expressly stated otherwise.     8.2    Number and Gender      
In  this  Agreement,  words  importing  the  singular  number  only  shall  include  the
plural and vice versa, and words importing the masculine gender shall include
the feminine and neuter genders and vice versa, and words importing persons
shall include individuals, partnerships, associations, trusts, unincorporated
organizations and Corporation and Bitzio Studioss and vice versa.

 
 
8

--------------------------------------------------------------------------------

 
 

8.3  Entire Agreement       This Agreement, including the Proprietary Rights
Agreement at Exhibit “A”,  and the Release at Exhibit “B” constitutes the entire
agreement between the Corporation and Bitzio Studios and the Consultant with
respect to the subject matter hereof and replaces and supersedes any prior
understandings and agreements between them with respect thereto.  There are no
representations, warranties, forms, conditions, undertakings or collateral
agreements, express or implied, between the Corporation and Bitzio Studios and
the Consultant with respect to the subject matter hereof, other than as
expressly set forth in this Agreement.     8.4    Amendments and Waivers      
No  amendment  to  this  Agreement  shall  be  valid  or  binding,  unless  set  forth  in
writing and duly executed by both the Corporation and Bitzio Studios and the
Consultant.  No waiver of any breach of any term or provision of this Agreement
will be effective or binding, unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided in the written
waiver, will be limited to the specific breach waived.   Any handwritten changes
made to this Agreement (with the exception of the Effective Date when the
Effective Date is handwritten onto the Agreement) must be initialed by all
parties in order to be binding on the parties.     8.5   Assignment       Except
as may be expressly provided in this Agreement, neither the Corporation and
Bitzio Studios or the Consultant may assign its rights or obligations under this
Agreement without the prior written consent of the other party hereto, provided
that the Corporation and Bitzio Studios may assign this Agreement to a successor
in the event of a sale of all or substantially all of the Corporation and Bitzio
Studios’s shares or assets.     8.6 Severability       If any provision of this
Agreement is determined to be invalid or unenforceable in
whole  or  in  part,  such  invalidity  or  unenforceability  will  attach  only  to  such
provision or part thereof, and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.     8.7 Notices
      Any demand, notice or other communication to be given in connection with
this Agreement will be given in writing and may be given by personal delivery,
by electronic delivery (with proof of successful transmission) or by registered
or certified mail, return receipt requested, addressed to the recipient as
follows:

             

To the Consultant:     Latin America Futbol Corp.     To the Corporation:    
Motion Pixel Corporation Holdings, Inc.       With a copy to: legal@bitzio.com

 
or such other address or individual as may be designated by notice by either
party to the other.
 
Any communication given by personal delivery will be conclusively deemed to have
been given on the day of actual delivery thereof; or if made or given by
electronic  delivery,  on  the  business day following  receipt 
thereof; or if made or given by registered or certified  mail, on the
7th day, other than a  Saturday,  Sunday or Statutory holiday in California,
following the deposit thereof in the mail.
 
If the party giving any communication knows or ought reasonably to know of any
difficulties with the postal system that might affect the delivery of mail, then
such communication  will not be  mailed but will be given  by 
facsimile or personal delivery.
 
 
9

--------------------------------------------------------------------------------

 
 

8.8 Governing Law       This Agreement will be deemed to have been entered into,
and will be governed by, and interpreted and construed in accordance with the
laws of the State of California.     8.9   Court Jurisdiction       For the
purpose of all legal proceedings this Agreement shall be deemed to have been
performed in the State of California.  The Corporation and Bitzio Studios and
the Consultant each hereby attorns to the exclusive jurisdiction of the courts
of the State of California and all courts competent to hear appeals therefrom.  
  8.10 Counterparts       This Agreement may be executed in two or more
identical counterparts, facsimile counterparts or electronic counterparts, each
of which when executed by a party shall be deemed to be an original and such
counterparts shall together constitute one and the same Agreement.     8.11
Copy of Agreement       The Consultant acknowledges receipt of a copy of this
Agreement duly signed by the Consultant and the Corporation and Bitzio Studios.

 
      
-­ signature page follows ­-
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date (as set out above).
 

    LATIN AMERICA FUTBOL CORP., a corporation incorporated under the laws of
Florida          
 
By:
 /s/ Manny Bains      
 
 
MOTION PIXEL CORPORATION HOLDINGS, INC.,
a corporation incorporated under the laws of Costa Rica
            By:  /s/ Manny Bains      
 
 
BITZIO  STUDIOS,  INC.,  a corporation incorporated under the laws of Nevada
            By: /s/ William Schonbrun  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT “A” PROPRIETARY RIGHTS AGREEMENT


LATIN  AMERICA  FUTBOL  CORP.  (the  "Consultant")  recognizes  that  MOTION
PIXEL CORPORATION HOLDINGS, INC. and BITZIO STUDIOS INC.(collectively referred
to herein as the “Corporation”) is engaged in a continuous program of animation
development for all media formats.  The Consultant also recognizes the
importance of protecting the Corporation’s  trade  secrets, confidential
information and  other  proprietary information
and  related  rights  acquired  through  the  Corporation’s  expenditure  of  time,  effort  and
money.


Therefore, because the Consultant wishes to be engaged by the Corporation in a
capacity in which it will receive and contribute to the Corporation’s
Confidential Information, and in consideration of the fees the Consultant will
receive from the Corporation and for its engagement by the Corporation, the
Consultant agrees to be bound by the following terms and conditions:
 

1. Definitions       For purposes of this Agreement:           (a) 
“Confidential Information” includes any of the following:             (i) any
and all versions of the software and related documentation owned or marketed by
the Corporation, as well as the software and documentation owned by the
Corporation’s suppliers and used internally by the Corporation, including all
related algorithms, concepts, data, designs, flowcharts, ideas, programming
techniques, specifications and source code listings;             (ii)  all
Developments (as defined below);             (iii) information regarding the
Corporation’s business operations, methods and
practices,   including   marketing   strategies,   product   pricing, margins
and hourly rates for staff and information regarding the financial affairs of
the Corporation;             (iv)  the names of the Corporation’s clients and
the names of the suppliers of computer services and software to the Corporation,
and the nature of the Corporation’s relationships with these clients and
suppliers;

 
 
12

--------------------------------------------------------------------------------

 
 

    (v)  technical and business information of or regarding the clients of the
Corporation obtained in order for the Corporation to provide such clients with
software products and services, including information
regarding   the   data   processing   requirements   and   the   business
operations, methods and practices and product plans of such clients; and        
    (vi)  any other trade secret or confidential or proprietary information in
the possession or control of the Corporation, but Confidential Information does
not include information that is or becomes generally available to the public
without any fault of the Consultant or that the Consultant can establish,
through written records, was in its possession prior to its disclosure to the
Consultant as a result of the Consultant providing consulting services to the
Corporation.           (b) “Developments” include all:             (i) 
software,  documentation,  data,  designs,  reports,  flowcharts,  trade‐ marks,
specifications and source code listings, and any related works, including any
enhancements, modifications, or additions to the software products owned,
marketed or used by the Corporation; and
            (ii) inventions, devices, discoveries, concepts, ideas, algorithms,
formulae, know‐how, processes, techniques, systems and improvements, whether
patentable or not,developed, created, generated or reduced to practice by the
Consultant, independently or jointly with others, while the Consultant provided
services to the Corporation pursuant to this Agreement, or that result from
tasks assigned to the
Consultant  by  the  Corporation,  or  that  result  from  the  use  of  the  premises  or
property (including equipment, supplies or Confidential Information) owned,
leased or licensed by the Corporation, unless otherwise agreed upon by the
parties in writing.         2.   Non­Disclosure of Confidential Information    
         
At   all   times   during   and   subsequent   to   the   termination   of   the   Consultant's
engagement with the Corporation, the Consultant will keep in strictest
confidence and trust the Confidential Information, the Consultant will take all
necessary precautions against unauthorized disclosure of the Confidential
Information, and the
Consultant  will  not  directly  or  indirectly  disclose,  allow  access  to,  transmit  or
transfer the Confidential Information to a third party, nor will it copy or
reproduce the Confidential Information except as may be reasonably required for
it to provide its services to the Corporation.         3.
Restricted Use of Confidential Information           (a)   At all times during
and subsequent to the termination of the Consultant's
engagement   with   the   Corporation,   the   Consultant   will   not   use   the
Confidential Information in any manner except as reasonably required for it to
provide its services to the Corporation.           (b)   Without limiting the
obligations under Section 3(a), the Consultant agrees that at all times during
and subsequent to the termination the Consultant's engagement with the
Corporation, it will not use or take advantage of the Confidential Information
for creating, maintaining or marketing, or aiding in the creation, maintenance
or marketing, of any software that is competitive with any software owned or
marketed by the Corporation.           (c)   Upon the request of the
Corporation, and in any event upon the termination of the Consultant's
engagement with the Corporation, the Consultant will immediately return to the
Corporation all materials, including all copies in whatever form, containing the
Confidential Information that are in its possession or under its direction or
control.

 
 
13

--------------------------------------------------------------------------------

 
 

        4. Ownership of Confidential Information           (a)  
The Consultant acknowledges and agrees that it will not acquire any right, title
or interest in or to the Confidential Information.
          (b)  
 The Consultant agrees to make full disclosure to the Corporation of each
Development promptly after its creation.  The Consultant hereby assigns and
transfers to the Corporation, and agrees that the Corporation will be the
exclusive owner of, all of its right, title and interest to each Development
throughout the world, including all trade secrets, patent rights, copyrights and
all other intellectual property rights therein.  The Consultant further agrees  
to   cooperate   fully   at   all   times   during   and   subsequent   to   the
termination of the Consultant's engagement with the Corporation, with respect to
signing further documents and doing such acts and other things reasonably
requested by the Corporation, at the Corporation's expense, to confirm such
transfer of ownership of rights, including intellectual property rights,
effective at or after the time the Development is created and to obtain patents
or copyrights or the like covering the Developments.  The Consultant agrees that
the obligations in this Section 4(b) will continue beyond the termination  of 
the  Consultant's  engagement  with  the  Corporation  with respect to
Developments created during the Consultant's engagement with the Corporation.
        (c)   The Consultant agrees that the Corporation, its assignees and
their licensees are not required to designate it as the author of any
Developments.   The Consultant hereby waives in whole all moral rights that it
may have in the Developments, including the right to the integrity of the
Developments, the right to be associated with the Developments, the right to
restrain or claim
damages   for   any   distortion,   mutilation   or   other   modification   of   the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution.         (d)  
Listed  in  Schedule  "A"  to  this  Agreement  are  those  works  and  inventions
created by the Consultant, independently or jointly with others, prior to its
engagement by the Corporation, that are exempt from the operation of this
Agreement.  If nothing is listed in Schedule "A", the Consultant represents that
it has made no such works or inventions as of the date of this Agreement.      
  5. Protection of Computer Systems and Software           The Consultant agrees
to take all necessary precautions to protect the computer systems and software
of the Corporation and of the suppliers and clients of the Corporation.  The
Consultant agrees to comply with the obligations set out in the Corporation’s
Computer and Network Protection Rules (the “Rules”).  A copy of the Rules, as
currently in effect, is attached as Schedule "B" to this Agreement.  The
Consultant agrees that the Corporation may unilaterally amend the Rules, and
upon their delivery to the Consultant such new Rules will form part of this
Agreement and will be binding on the Consultant.   The Consultant agrees that
violation of any of such Rules may constitute a fundamental breach of the
Consultant's engagement.         6. Non­Competition           The Consultant
agrees that while it is engaged by the Corporation and for a period of six (6)
months after the termination of its engagement with the Corporation, it will
not, without the prior written approval from the Corporation, directly or
indirectly, as an employee, consultant, partner, principal, agent, proprietor,
shareholder (other than a holding of shares listed on a stock exchange that does
not exceed 2% of the outstanding shares so listed) or advisor, provide services
to a direct competitor to the Corporation.



 
14

--------------------------------------------------------------------------------

 
    

7. Non­Solicitation of Clients       The Consultant agrees that while it is
engaged by the Corporation and for a period of six (6) months after the
termination of its engagement with the Corporation, it will not, directly or
indirectly, contact or solicit any clients of the Corporation for the purposes
of selling or supplying to these clients any services that are competitive with
the services it provided the Corporation at the time of the termination of its
engagement.  For the purposes of this Section 7, “clients” means any business or
organization that (a) was a client of the Corporation at the time of the
termination of the Consultant's engagement; or (b) became a client of the
Corporation within six months after the termination of the Consultant's
engagement with the Corporation, if the Consultant was involved with any
marketing efforts in respect of such client before the termination of its
engagement.     8.     Non­Solicitation of Employees       The Consultant agrees
that while it is engaged by the Corporation, and for six (6) months after the
termination of its engagement with the Corporation, it will not directly or
indirectly hire or retain, directly or indirectly, any employees of or
consultants to the Corporation nor will it solicit or induce or attempt to
induce any persons who were employees of or consultants to the Corporation at
the time of such termination or during the 90 days immediately preceding such
termination, to terminate their employment or consulting agreement with the
Corporation.     9.
Reasonableness of Non­Competition and Non­Solicitation Obligations       The
Consultant confirms that the obligations in Sections 6, 7 and 8 are fair and
reasonable given that, among other reasons,       (i) the sustained contact the
Consultant will have with the clients of the Corporation will expose the
Consultant to Confidential Information regarding the particular requirements of
these clients and the Corporation’s unique methods of satisfying the needs of
these clients, all of which the Consultant agrees not to act upon to the
detriment of the Corporation; and/or         (ii) the Consultant will be
performing important development work on the software owned or marketed by the
Corporation;    and the Consultant agrees that the obligations in Sections 6, 7
and 8, together with its other obligations under this Agreement, are reasonably
necessary for the protection of the Corporation’s proprietary interests.   The
Consultant further confirms that the geographic scope of the obligation in
Section 6 is reasonable given the international nature of the market for the
products and services of the Corporation.  The Consultant agrees that the
obligations in Sections 6, 7 and 8 are in addition to the non‐disclosure and
other obligations provided elsewhere in this Agreement.       The parties agree
that in the event that the Corporation files, or has filed against it, a
voluntary assignment or involuntary petition of bankruptcy which is not
thereafter dismissed within sixty (60) days, or a receiver, administrator, or
the local equivalent thereof, is appointed over all or a substantial part of the
Corporation’s assets; or the Corporation files for dissolution; or an act
equivalent to any of the above occurs under the laws of the jurisdiction of the
Corporation, the obligations set in Section 6, 7 and 8 shall terminate and no
longer be binding on the Consultant.

 
 
15

--------------------------------------------------------------------------------

 
 

10. No Conflicting Obligations       (a)
The  Consultant  acknowledges  and  represents  to  the  Corporation  that  in
providing its services as a consultant to the Corporation, it will not breach
any agreement or other obligation to keep confidential the proprietary
information of any other party.  The Consultant further acknowledges and
represents that it is not bound by any agreement or obligation with any third
party that conflicts with any of its obligations under this Agreement.        
(b) The   Consultant   represents   and   agrees   that   it   will   not  
bring   to   the Corporation, and will not use in the performance of its work
with the Corporation,  any  trade  secrets,  confidential  information  and 
other proprietary information of any other party.  The Consultant represents and
agrees that in its work creating Developments it will not knowingly infringe the
intellectual property rights, including copyright, of any third party.      
11.   Enforcement       The Parties acknowledge and agree that damages may not
be an adequate remedy to compensate for any breach of the obligations contained
in this Agreement, and accordingly they agree that in addition to any and all
other remedies available, the the Parties will be entitled to obtain relief by
way of a temporary or permanent injunction to enforce the obligations contained
in this Agreement.     12.      General       (a)
This  Agreement  will  be  governed  by  the  laws  in  force  in  the  State  of
California.   If any provision of this Agreement is wholly or partially
unenforceable for any reason, such unenforceable provision or part thereof will
be deemed to be omitted from this Agreement without in any way invalidating or
impairing the other provisions of this Agreement.   In this Agreement any
reference to a termination of consulting services will include termination for
any reason whatsoever.         (b) The rights and obligations under this
Agreement will survive the termination of the Consultant providing consulting
services to the Corporation to the extent provided herein and will inure to the
benefit of and will be binding upon the successors and assigns of the Consultant
and the Corporation.

 
THE CONSULTANT HAS READ THIS AGREEMENT, UNDERSTANDS IT, HAVING HAD THE
OPPORTUNITY TO OBTAIN INDEPENDENT LEGAL ADVICE IN RESPECT OF IT, AND IT AGREES
TO ITS TERMS.   The Consultant acknowledges having received a fully executed
copy of this Agreement.
 
 
-­ Signature page follows ­-
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date (as defined in the attached Consulting Agreement).
 
 

   
LATIN AMERICA FUTBOL CORP., a corporation incorporated under the laws of Florida
         
 
By:
 /s/ Manny Bains      
 
 
MOTION PIXEL CORPORATION HOLDINGS, INC.,
a corporation incorporated under the laws of Costa Rica
           
By:
 /s/ Manny Bains      
 
 
BITZIO  STUDIOS,  INC.,  a corporation incorporated under the laws of Nevada
           
By:
/s/ William Schonbrun  

 
 
17

--------------------------------------------------------------------------------

 


Schedule "A"
 
To:     MOTION PIXEL CORPORATION HOLDINGS, INC.   and BITZIO STUDIOS INC. (the
“Corporation”)


The following is a complete list of all works and inventions relative to the
subject matter of my service as a Consultant of the Corporation that it created
prior to its engagement by the Corporation:
 
[           ] No works and inventions.
 
[           ] See below:
 

       

 
[           ] Additional sheets attached.
 

    LATIN AMERICA FUTBOL CORP., a corporation incorporated under the laws of
Florida          
 
By:
           

 
 
 
18

--------------------------------------------------------------------------------